Affirmed and Majority and Dissenting Opinions filed July 29, 2022.




                                          In The

                       Fourteenth Court of Appeals

                                 NO. 14-20-00485-CV

                          CITY OF HOUSTON, Appellant

                                             V.
     CATRENNIA FOREMAN SAULS, INDIVIDUALLY AND AS
   REPRESENTATIVE OF THE ESTATE OF DWAYNE FOREMAN,
DECEASED; AND TRISTENA CHRISTIAN, AS NEXT FRIEND OF D.F., A
                     MINOR, Appellees

                      On Appeal from the 113th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2019-77138

                                MAJORITY OPINION

       In this interlocutory appeal,1 the City of Houston appeals the denial of its

       1
         This court has jurisdiction to consider an interlocutory appeal from the denial of a
summary judgment motion by a governmental unit seeking a dismissal based on governmental
immunity. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(8); Oakbend Med. Ctr. v.
Martinez, 515 S.W.3d 536, 541 (Tex. App.—Houston [14th Dist.] 2017, no pet.).
motion for summary judgment contending that governmental immunity shielded it
from the lawsuit filed by Appellees, Catrennia Foreman Sauls, individually and as
representative of the estate of her late son, Dwayne Foreman, and Tristena
Christian, next friend of D.F., surviving minor child of Dwayne Foreman. We
affirm.

                                  BACKGROUND

      At approximately 8:50 p.m. on October 8, 2019, “a priority two call for
service dropped regarding a suicide in progress.” At the time, Houston Police
Officer Hewitt and his partner Officer Curtis were eating dinner at the police
station. When they returned to their patrol car, they “received a call slip from
dispatch for the priority two suicide in progress,” and dispatch alerted the officers
that the call had already been on hold for 10 minutes. Hewitt pulled out of the
police station in his marked patrol car and was en route together with Curtis to the
destination at approximately 9:05 p.m.       Hewitt never turned on the siren or
emergency lights on his patrol car.

      At the intersection of Ley Road and North Wayside, Hewitt stopped at a red
light “and waited for the left turn signal to turn green.” After turning left, Hewitt
headed southbound on North Wayside, traveling at 62 mph; the speed limit was 40
mph. As Hewitt approached another intersection, “the A pillar of [his] cruiser and
the trees on Wayside impeded [his] ability to see” Dwayne Foreman, who was
riding a bicycle. Although Curtis attempted to draw his attention to Foreman,
Hewitt did not see Foreman until it was too late. Hewitt hit Foreman with the
police car as Foreman was riding his bike.       Foreman died as a result of the
accident.

      On October 21, 2019, Appellees sued the City for “the wrongful acts,
omissions, and/or negligence [of] the City’s employees in the course and scope of
                                         2
his/their employment” which proximately caused Foreman’s death. The City filed
an answer asserting, among other things, governmental immunity from suit and
liability and official immunity to all of Appellees’ claims. On April 9, 2020, the
City filed a traditional motion for final summary judgment on immunity arguing
the trial court lacked jurisdiction over Appellees’ claims because the City’s
governmental immunity was not waived. First, the City contended that Hewitt was
protected by official immunity, which preserved the City’s governmental
immunity. Second, the City contended that it was immune because the emergency
exception in the Texas Tort Claims Act (the “TTCA”) barred any possible waiver
of its governmental immunity. As evidence in support of its motion, the City
attached Hewitt’s affidavit and deposition testimony from Officer Sartor, who
investigated the accident and works in the vehicular homicide division of the
Houston Police Department.

      Appellees filed their summary judgment response a few weeks later, arguing
that the City did not meet its burden to prove the official immunity defense applies
because (1) the City failed to present evidence that Hewitt acted in good faith, i.e.,
that he considered alternative courses of action and considered the risks of his
conduct; (2) Appellees produced sufficient evidence to controvert the City’s
allegation that Hewitt acted in good faith; and (3) the City failed to establish that
Hewitt acted in a discretionary function. Appellees also argued that the emergency
exception in the TTCA does not apply because Hewitt (1) did not respond to an
emergency call or react to an emergency situation; and (2) acted recklessly.
Appellees attached as summary judgment evidence Sartor’s deposition testimony,
dispatch message log reports for Hewitt’s patrol car, and the declaration of their
expert Todd White — an attorney and former police officer.

      On May 1, 2020, the City filed its objections to Appellees’ summary

                                          3
judgment evidence and reply in support of its summary judgment motion. The
City mainly objected to White’s declaration, arguing it should be stricken in its
entirety because White is not qualified to testify as an expert and his opinions and
statements are based on hearsay, violate the best evidence rule, are based on
unsubstantiated factual conclusions and assumptions, and are conclusory. The City
also argued that (1) Appellees did not raise a genuine issue of material fact that
Hewitt performed a discretionary function; and (2) Hewitt responded to an
emergency call or reacted to an emergency situation, and Hewitt did not act with
reckless disregard. Appellees filed a response to the City’s objections to their
summary judgment evidence; and the City filed a reply in support of its objections.

      On June 26, 2020, the trial court signed an order denying the City’s motion
for summary judgment, but the trial court did not sign an order regarding the City’s
evidentiary objections. In a June 30, 2020 letter, the City requested that the trial
court rule on its evidentiary objections. A week later, the City filed an objection to
the trial court’s refusal to rule on the City’s objections to Appellees’ summary
judgment evidence.      That same day, the City filed its notice of interlocutory
appeal.

                                       ANALYSIS

I.    The City’s Issues

      The City challenges the trial court’s denial of its motion for summary
judgment in two issues. In its first issue, the City argues that the trial court erred in
denying its summary judgment motion because “the competent, admissible
evidence conclusively establishes that Officer Hewitt’s official immunity shields”
the City from Appellees’ claims. In that regard, the City contends that:

          (1) it met its initial summary judgment burden to conclusively prove that


                                           4
             Hewitt performed a discretionary function in the scope of his authority
             and in good faith because it conclusively established Hewitt (a) acted
             in the scope of his authority when he responded to an emergency call
             in his patrol car while on duty, (b) performed a discretionary act when
             he responded to “a priority two call for suicide just occurred” and
             exercised his “individual judgment” relying on “his previous
             experience with priority two calls for service regarding suicide in
             progress,” and (c) acted in good faith when he considered viable
             alternative courses of action as well as the “degree, likelihood, or
             obviousness of the risks of his conduct”; and

         (2) Appellees did not meet their responsive burden to create a genuine
             issue of material fact because (a) Appellees failed to establish that
             White was qualified to testify as an expert and the trial court therefore
             abused its discretion in considering White’s declaration, and (b)
             White’s declaration does not constitute competent, admissible
             evidence to raise a fact issue that Hewitt performed a ministerial
             function and did not act in good faith.

      In its second issue, the City argues that the trial court erred in denying its
summary judgment motion “because the competent, admissible evidence
conclusively establishes that the TTCA’s emergency exception preserves” the
City’s immunity. In that respect, the City contends (1) it “met its initial burden to
invoke the TTCA’s emergency exception” because it (a) presented some evidence
that Hewitt responded to an emergency call at the time of the accident, and (b)
established that Hewitt did not act with conscious indifference or reckless
disregard; and (2) Appellees failed to meet their burden to present competent,
admissible evidence that the emergency exception does not apply.

                                          5
II.   Standard of Review

      Subject matter jurisdiction is necessary to a court’s authority to decide a
case. Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443 (Tex. 1993);
City of Houston v. Manning, No. 14-20-00051-CV, 2021 WL 1257295, at *4 (Tex.
App.—Houston [14th Dist.] Apr. 6, 2021, pet. denied) (mem. op.). A plaintiff
must allege facts affirmatively showing the trial court has subject matter
jurisdiction.   Tex. Air Control Bd., 852 S.W.2d at 446; Manning, 2021 WL
1257295, at *4. A party may challenge the lack of subject matter jurisdiction by a
plea to the jurisdiction or by other procedural vehicles, such as a motion for
summary judgment filed in this case. Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d
547, 554 (Tex. 2000); Buzbee v. Clear Channel Outdoor, LLC, 616 S.W.3d 14, 21
(Tex. App.—Houston [14th Dist.] 2020, no pet.).            Because subject matter
jurisdiction is a question of law, we review the trial court’s ruling de novo. Tex.
Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004); Manning,
2021 WL 1257295, at *4.

      To obtain a traditional summary judgment based on a lack of subject matter
jurisdiction, a movant must produce evidence showing that no genuine issue of
material fact exists and that it is entitled to judgment as a matter of law. See Tex.
R. Civ. P. 166a(c); Town of Shady Shores v. Swanson, 590 S.W.3d 544, 551 (Tex.
2019). A nonmovant may raise a genuine issue of material fact by producing
“‘more than a scintilla of evidence establishing the existence of the challenged
element.’” Swanson, 590 S.W.3d at 551 (quoting Ford Motor Co. v. Ridgway, 135
S.W.3d 598, 600 (Tex. 2004)). While the City asserted immunity by way of a
traditional summary judgment motion, the applicable standards generally mirror
those governing review of an order denying a plea to the jurisdiction. Manning,
2021 WL 1257295, at *4; see also Miranda, 133 S.W.3d at 228. A defendant’s

                                         6
jurisdictional plea may challenge either the plaintiff’s pleadings or the existence of
jurisdictional facts. Miranda, 133 S.W.3d at 228; Manning, 2021 WL 1257295, at
*4.

       The City challenged the existence of jurisdictional facts; therefore, “we
consider relevant evidence submitted by the parties when necessary to resolve the
jurisdictional issues raised, as the trial court is required to do.” See Miranda, 133
S.W.3d at 227. “In both traditional summary judgment and plea to the jurisdiction
contexts, we take as true all evidence favorable to the nonmovant and indulge
every reasonable inference and resolve any doubts arising from such evidence in
the nonmovant’s favor.” Manning, 2021 WL 1257295, at *4; see also Miranda,
133 S.W.3d at 228. If the relevant evidence is undisputed or does not raise a fact
question on the jurisdictional issue, the trial court rules on the plea to the
jurisdiction as a matter of law. Miranda, 133 S.W.3d at 228; Manning, 2021 WL
1257295, at *4. If the evidence creates a fact question regarding the jurisdictional
issue, the trial court may not grant the plea, and the fact issue will be resolved by
the factfinder. Miranda, 133 S.W.3d at 227-28.

III.   Official Immunity

       The City argues in its first issue that the trial court erred in denying its
summary judgment motion because “the competent, admissible evidence
conclusively establishes that Officer Hewitt’s official immunity” shields the City
from Appellees’ claims.

       A.    Governing Law

       The City, as a municipality and political subdivision of the State, cannot be
vicariously liable for its employees’ acts unless its governmental immunity has
been waived. Manning, 2021 WL 1257295, at *4; Gomez v. City of Houston, 587


                                          7
S.W.3d 891, 896 (Tex. App.—Houston [14th Dist.] 2019, pet. denied) (en banc);
City of Pasadena v. Belle, 297 S.W.3d 525, 529 (Tex. App.—Houston [14th Dist.]
2009, no pet.). The parties here agree that the City’s immunity from suit and
liability is governed by section 101.021 of the TTCA, which provides in relevant
part:

        A governmental unit in the state is liable for . . . property damage,
        personal injury, and death proximately caused by the wrongful act or
        omission or the negligence of an employee acting within his scope of
        employment if:
        (A) the property damage, personal injury, or death arises from the
        operation or use of a motor-driven vehicle or motor-driven equipment;
        and
        (B) the employee would be personally liable to the claimant according
        to Texas law. . . .
Tex. Civ. Prac. & Rem. Code Ann. § 101.021(1). There seems to be no dispute
that Appellees’ claims arise from Hewitt’s use of a motor vehicle and that Hewitt
acted within the scope of his employment with the City when he answered the
dispatch call. Instead, the parties’ disagreement centers around whether Hewitt
“would be personally liable to the claimant[s] according to Texas law.” The City
contends that Hewitt is protected by official immunity, which we address in this
section of the opinion. The City also claims that the emergency exception to the
section 101.021 waiver applies, which we address in section IV below.

        Official immunity is an affirmative defense that protects a governmental
employee from personal liability and thereby preserves a governmental employer’s
governmental immunity from suit for vicarious liability. Tex. Dep’t of Pub. Safety
v. Bonilla, 481 S.W.3d 640, 642 (Tex. 2015) (per curiam). A governmental
employee is entitled to official immunity for his good faith performance of
discretionary duties within the scope of the employee’s authority. Id. at 642-43;


                                         8
Gomez, 587 S.W.3d at 897. Because official immunity is an affirmative defense,
the burden rests on the City to establish all elements of that defense. Manning,
2021 WL 1257295, at *5; Gomez, 587 S.W.3d at 897. We first address whether
the City conclusively established that Hewitt acted in good faith because this
question is dispositive of the City’s first issue.

      A test of good faith is a test of objective reasonableness without regard to
the employee’s subjective state of mind.         City of San Antonio v. Riojas, 640
S.W.3d 534, 538 (Tex. 2022); Gomez, 587 S.W.3d at 897. To be entitled to
summary judgment, the City must carry its initial burden to prove conclusively that
a reasonably prudent police officer, under the same or similar circumstances, could
have believed his actions were justified based on the information he had at the
time. Telthorster v. Tennell, 92 S.W.3d 457, 465 (Tex. 2002); City of Lancaster v.
Chambers, 883 S.W.2d 650, 656-57 (Tex. 1994). The City does not have to prove
that it would have been unreasonable not to take these actions, or that all
reasonably prudent officers would have taken the same actions. See Riojas, 640
S.W.3d at 541; Telthorster, 92 S.W.3d at 465; Manning, 2021 WL 1257295, at *5.
Rather, the City must prove conclusively that a reasonably prudent officer, under
the same or similar circumstances, might have reached the same decision. See
Telthorster, 92 S.W.3d at 465; Gomez, 587 S.W.3d at 897.

      That Hewitt “was negligent will not defeat good faith; this test of good faith
does not inquire into ‘what a reasonable person would have done,’ but into ‘what a
reasonable officer could have believed.’”            See Telthorster, 92 S.W.3d at 465
(quoting Wadewitz v. Montgomery, 951 S.W.2d 464, 467 n.1 (Tex. 1997) (citing
Chambers, 883 S.W.2d at 661 n.5)). The good faith standard is analogous to an
abuse of discretion standard protecting “‘all but the plainly incompetent or those
who knowingly violate the law.’” Riojas, 640 S.W.3d at 540 (quoting Bonilla, 481

                                            9
S.W.3d at 643 (quoting City of San Antonio v. Ytuarte, 229 S.W.3d 318, 321 (Tex.
2007) (per curiam) (quoting Chambers, 883 S.W.2d at 656, 657 n.7))).

      Good faith depends on how a reasonably prudent police officer could have
assessed both the need to which the officer was responding and the risks of the
officer’s course of action, based on the officer’s perception of the facts at the time
of the event. Wadewitz, 951 S.W.2d at 467; Gomez, 587 S.W.3d at 897-98. The
“need” aspect of the balancing test refers to the urgency of the circumstances
requiring police intervention. Wadewitz, 951 S.W.2d at 467. In the context of an
emergency response, need is determined by: (1) the seriousness of the crime or
accident to which the officer is responding; (2) whether the officer’s immediate
presence is necessary to prevent injury or loss of life or to apprehend a suspect; and
(3) what alternative courses of action, if any, are available to achieve a comparable
result. Id. The “risk” aspect refers to the countervailing public safety concerns:
(1) the nature and severity of the harm the officer’s actions could cause (including
injuries to bystanders as well as the possibility that an accident would prevent the
officer from reaching the scene of the original emergency); (2) the likelihood that
any harm would occur; and (3) whether any risk of harm would be clear to a
reasonably prudent officer. Id.

      To prevail, a governmental defendant’s proof must sufficiently address these
need and risk factors. Telthorster, 92 S.W.3d at 462. An expert giving testimony
regarding good faith must discuss what a reasonable police officer could have
believed based on his perception of the facts at the time of the event, and this
discussion must be substantiated with reference to each aspect of the need and risk
balancing test. Manning, 2021 WL 1257295, at *6; Belle, 297 S.W.3d at 531; see
Wadewitz, 951 S.W.2d at 466-67. Additionally, the facts of the case may require
the expert to provide a continuing assessment of the need and risk factors because

                                         10
“emergency responses and police pursuits may involve rapidly changing
circumstances.” Univ. of Houston v. Clark, 38 S.W.3d 578, 582 (Tex. 2000);
Belle, 297 S.W.3d at 531. “A police officer’s own affidavit may establish good
faith.” City of Dallas v. Ross, No. 05-21-00001-CV, 2021 WL 4304478, at *4
(Tex. App.—Dallas Sept. 22, 2021, no pet.) (mem. op.).

      A reviewing court analyzing these factors must determine first whether the
governmental unit met its initial burden to conclusively prove the police officer’s
good faith. Manning, 2021 WL 1257295, at *6; Gomez, 587 S.W.3d at 898. Only
when it has been determined that the governmental unit met this burden does the
court address whether the nonmovant’s evidence raises a genuine issue of material
fact on the issue of good faith. Manning, 2021 WL 1257295, at *6; Gomez, 587
S.W.3d at 898. To raise a fact issue, the nonmovant must do more than show that a
reasonably prudent police officer could have reached a different decision. See
Riojas, 640 S.W.3d at 542; Bonilla, 481 S.W.3d at 643. Instead, the nonmovant
must offer evidence that no reasonable police officer in the officer’s position could
have believed that the facts were such that they justified the challenged actions.
See Riojas, 640 S.W.3d at 542; Bonilla, 481 S.W.3d at 643.

      B.     Good Faith

      The City contends it met its initial burden to conclusively prove Hewitt
acted in good faith at the time of the accident because he “considered both the need
to immediately respond to a call from dispatch regarding a suicide” and “the risk of
harm to others from his driving.” On appeal, as in the trial court, the parties’
dispute focuses on whether the City demonstrated that (1) regarding the need
aspect of the balancing test, Hewitt considered viable alternative courses of action;
and (2) regarding the risk aspect, Hewitt considered or weighed the degree,
likelihood, or obviousness of the risks of his conduct.

                                         11
      First, the City argues that its summary judgment evidence in the form of
Hewitt’s affidavit sufficiently established that he considered alternative courses of
action. Relying on the supreme court’s opinion in Bonilla, the City argues that no
magic words are required to establish that a first responder considered the need-
risk balancing factors, and a police officer’s affidavit may implicitly address
alternative courses of actions. According to the City, Hewitt’s affidavit establishes
his good faith because he implicitly discounted alternative actions as is allowed by
Bonilla.

      The supreme court in Bonilla (and most recently in Riojas) stated that magic
words are not required to establish that a police officer considered the need-risk
balancing factors. Riojas, 640 S.W.3d at 540; Bonilla, 481 S.W.3d at 645. The
supreme court stated that summary judgment based on official immunity “requires
that a movant establish facts upon which the court could base its legal conclusion,
but no particular words are required.” Bonilla, 481 S.W.3d at 645. Nonetheless,
the court found that summary judgment proof “does not provide a ‘suitable basis’
for determining good faith if it fails to address several factors [the court has]
identified as bearing on the need/risk analysis, including the availability of any
alternative action.”   Id. at 644.   Good faith is not necessarily negated if the
summary judgment evidence reveals that the police officer had a viable alternative,
but the evidence must still show the officer assessed the availability of any
alternative courses of action. Id. Based on the trooper’s affidavit, the court in
Bonilla concluded:

      DPS’s summary-judgment evidence detailed the specific
      circumstances giving rise to pursuit and emphasized the potential
      danger to the public due to the subject vehicle’s erratic and unsafe
      activity. Although not explicitly addressing alternatives to pursuit, the
      trooper implicitly discounted the viability of other alternatives based
      on his stated belief that immediate action was necessary and his

                                         12
      inability to identify the driver at that time. The fact that the trooper
      did not expressly identify “alternatives” that may have been
      considered does not render the evidence deficient.
Id.   The City claims that Hewitt also implicitly discounted the viability of
alternative courses of action because he stated in his affidavit that “[h]e has
responded to many suicide in progress calls” and “considered the alternative of
traveling with his emergency equipment activated, but decided not to deviate from
the standard response to a priority two call for service (i.e., no emergency lights
and siren) because the emergency equipment can agitate a patient and put them on
the defensive, rather than understanding the officers are there to help.”           We
disagree.

      Hewitt’s affidavit neither explicitly nor implicitly discusses or discounts the
available alternative courses of action in this case, stating, in relevant part, as
follows:

      I have responded to many priority two calls for service regarding a
      suicide in progress. When these calls drop, you never know what you
      are walking into. Sometimes, the patient can be merely destructive of
      property, but other times, the individual could have already physically
      injured themselves. Sometimes these individuals are aggressive
      towards responding officers. These people are typically in crisis; if
      they are on the incline of their crisis, they tend to be more profoundly
      aggressive and irate. If they are on the decline of their crisis, it can be
      easier to calm them down, help them understand you are there to help,
      and work to get them help. That is why I do not respond with lights
      and sirens when responding to a priority two call for service regarding
      a suicide in progress; emergency lights and sirens can agitate the
      patient and put them on the defensive rather than understanding
      officers are there to help.
Hewitt never explicitly nor implicitly addressed why, for example, he did not
temporarily activate his emergency lights and siren when he left the police station
and then deactivate the emergency equipment before arriving at the suicidal


                                          13
patient’s home. This would have made him visible to any drivers, bicyclists, or
bystanders and would have allowed him to more quickly drive through the
intersection at Ley and North Wayside (instead of losing time and waiting “for the
left turn signal to turn green”). There is no language in Hewitt’s affidavit from
which we could conclude Hewitt reasonably discounted an available alternate
action to achieve a comparable result. See Wadewitz, 951 S.W.2d at 467; cf. City
of Dallas v. Rodriguez, No. 05-19-00045-CV, 2020 WL 1486831, at *5 (Tex.
App.—Dallas Mar. 27, 2020, no pet.) (mem. op.) (officer stated in her affidavit
that “there was no other reasonable alternative but to proceed through the
intersection in the manner in which she proceeded” — she came to a complete
stop; looked to her right and left; activated emergency lights, siren, and car horn;
and proceeded slowly through intersection); City of Dallas v. Hernandez-Guerrero,
No. 05-18-00033-CV, 2018 WL 6427641, at *4 (Tex. App.—Dallas Dec. 7, 2018,
no pet.) (mem. op.) (officer “had no other reasonable alternative but to proceed
through the intersection in the manner in which he proceeded” — he slowed to 21
mph, the vehicles he observed in the traffic lanes were all stopped, and his car’s
emergency lights and sirens were activated).        Therefore, the City failed to
demonstrate, with regard to the need aspect of the balancing test, what alternative
actions were available to achieve a comparable result or that Hewitt considered and
discounted those courses of action.

      Second, the City contends that its summary judgment evidence demonstrated
that, regarding the risk aspect of the balancing test, Hewitt considered or weighed
the degree, likelihood, or obviousness of the risks of his conduct. The City points
to Hewitt’s affidavit in which he stated that (1) he obeyed the traffic signal at an
intersection even though he could have disregarded it; (2) the traffic conditions
were fairly light, the weather was clear, and the roads were dry; and (3) he decided


                                        14
to drive at a speed of 55-60 mph although the speed limit was 40 mph because the
call was for a suicide in progress. The City further relies on Sartor’s deposition
testimony, in which he stated that (1) Hewitt drove 62 mph at the time of the
accident; and (2) Hewitt’s speed was not excessive and that police officers travel
15 to 20 mph over the speed limit when answering the type of service call Hewitt
answered. Relying on the supreme court’s opinion in Clark, the City claims it met
its summary judgment burden because “Hewitt testified that traffic was fairly light,
the weather was clear, and the roads were dry, but it was night and fairly dark.”
According to the City, the supreme court in Clark held that an assessment of road,
weather, and traffic conditions satisfies the requirement that an officer must
consider or weigh the degree, likelihood, or obviousness of the risks of his
conduct.

      In Clark, the supreme court stated that just because a police officer’s
affidavit does not explicitly mention the risk of colliding with a third party does
not mean that the officer did not assess that risk. Clark, 38 S.W.3d at 586. The
supreme court found that in assessing such facts as the time of day and traffic as
well as weather and road conditions, the police officer assesses the specific
circumstances present that affected the risk of collision.         Id.   However, the
summary judgment record in Clark did not establish whether there were other
circumstances that increased or decreased this risk or that presented a different risk
to the public. Id. Therefore, an assessment of road, weather, and traffic conditions
may be sufficient when the record does not indicate that other circumstances
affected the risks that were not assessed. See id.; Martinez v. Harris Cty., 526
S.W.3d 557, 563 (Tex. App.—Houston [1st Dist.] 2017, no pet.); Harris Cty. v.
Smyly, 130 S.W.3d 330, 335 (Tex. App.—Houston [14th Dist.] 2004, no pet.).

      Hewitt’s affidavit provided, in relevant part, as follows:

                                         15
      Traffic conditions were fairly light. The weather was clear, the roads
      were dry, but it was night and the roadside lighting was rather dark.
      We pulled out of the station, turned right on Ley Road, and
      approached the intersection of Ley and North Wayside. At that
      intersection, I had the red light, came to a complete stop, and waited
      for the left turn signal to turn green. I turned left to head southbound
      on North Wayside. The speed limit was 40 miles per hour. I was
      traveling at 55-60 mph. Due to the nature of the call, and that the call
      had been holding so long, I believed traveling at that speed was
      necessary and reasonable. Since my partner was in the vehicle, I
      focused my attention on driving in as safe a manner as I reasonably
      could, while my partner monitored the MDT for updates on the call
      from dispatch.
      As our cruiser approached the intersection where the accident
      occurred, the A pillar of my cruiser and the trees on Wayside impeded
      my ability to see Mr. Foreman. Additionally, it was dark and there
      were no reflectors or lights on his bicycle to draw my attention.
      Shortly before the accident, my partner attempted to draw my
      attention to Mr. Foreman, but by the time I realized what was
      happening, we already made impact.
Hewitt stated that traffic conditions were fairly light, the weather was clear, the
roads were dry, yet it was night and the roadside lighting was rather dark. But
Hewitt never addressed that he assessed the risk of collision in light of the
following other pertinent circumstances affecting the risks in this case, especially
in light of the facts that (1) “it was night and the roadside lighting was rather dark”;
(2) his ability to see Foreman was impeded by the A pillar of his patrol car and the
trees on the road; and (3) the lack of emergency lights and sirens which would
have made his patrol car very visible to other motorists, bicyclists, or pedestrians.

      Contrary to the City’s assertion, we cannot conclude based on the summary
judgment evidence that the City demonstrated Hewitt (1) reasonably considered or
weighed the degree, likelihood, or obviousness of the risks of driving without
sirens and lights while speeding at night more than three miles away from his
destination while his vision was obscured by the layout of his vehicle or (2)
                                          16
sufficiently addressed the required risk factors of the need-risk balancing test.
Therefore, we conclude that the City failed to meet its initial burden to
conclusively establish that Hewitt acted in good faith at the time of the accident.2
Accordingly, we overrule the City’s first issue.

IV.    Emergency Exception

       We now turn to the City’s second issue in which it argues that the trial court
erred in denying its motion for summary judgment “because the competent,
admissible evidence conclusively establishes that the TTCA’s emergency
exception” preserves the City ’s immunity. In that regard, the City contends that it
met its initial burden to invoke the TTCA’s emergency exception but that
Appellees failed to raise a fact issue that the emergency exception does not apply
by presenting some evidence that (1) Hewitt “was not responding to an emergency
call or reacting to an emergency situation”; (2) “Hewitt’s actions were not in
compliance with the laws and ordinances applicable to emergency action”; or (3)
“Hewitt’s actions show that he did not care what happened to motorists.”

       A.     Governing Law

       As we stated, the TTCA waives governmental immunity from suit and
liability in certain limited circumstances when, as here, a party alleges that death
arose from the operation or use of a motor-driven vehicle. See Tex. Civ. Prac. &
Rem. Code Ann. § 101.021(1). However, the TTCA includes a subchapter entitled
“Exceptions and Exclusions” that lists circumstances under which a waiver of
immunity does not apply. City of San Antonio v. Hartman, 201 S.W.3d 667, 671-
72 (Tex. 2006); Gomez, 587 S.W.3d at 902. One of the exceptions addresses

       2
          In light of our disposition, we need not address the other arguments the City presents
within its first issue.


                                              17
emergency responses. Tex. Civ. Prac. & Rem. Code Ann. § 101.055(2); Gomez,
587 S.W.3d at 902. Under this exception to immunity, the TTCA does not apply to
a claim based on a governmental employee’s allegedly wrongful conduct if that
employee, while responding to an emergency call or reacting to an emergency
situation, acts in compliance with laws or ordinances applicable to the emergency
actions or, absent such laws or ordinances, the employee’s actions are not taken
with conscious indifference to or reckless disregard for the safety of others. See
Tex. Civ. Prac. & Rem. Code Ann. § 101.055(2); see also Hartman, 201 S.W.3d at
671-72 (Tex. 2006); and Gomez, 587 S.W.3d at 902.

      In its summary judgment motion, the City asserted that the TTCA’s
emergency response exception preserves the City’s immunity from suit and
liability. See Tex. Civ. Prac. & Rem. Code Ann. §§ 101.021(1), 101.055(2). The
City asserted that Hewitt was responding to an emergency call or reacting to an
emergency situation, that he did not violate any applicable law or ordinance, and
that he did not act with reckless disregard or conscious indifference. In support of
this assertion, the City attached as evidence Hewitt’s affidavit and excerpts from
Sartor’s deposition testimony. Once a defendant invokes the emergency exception,
the plaintiff bears the burden to present some evidence that the emergency
exception does not apply. See Hartman, 201 S.W.3d at 672; Quested v. City of
Houston, 440 S.W.3d 275, 285 (Tex. App.—Houston [14th Dist.] 2014, no pet.);
Tex. Dep’t of Pub. Safety v. Little, 259 S.W.3d 236, 238-39 (Tex. App.—Houston
[14th Dist.] 2008, no pet.); see also City of San Antonio v. Maspero, 640 S.W.3d
523, 529 (Tex. 2022).      Thus, Appellees were required to present sufficient
evidence to raise a fact issue that: (1) Hewitt was not responding to an emergency
call or reacting to an emergency situation; (2) Hewitt’s actions violated laws or
ordinances applicable to the alleged emergency situation; or (3) Hewitt’s actions


                                        18
were taken with conscious indifference or reckless disregard for the safety of
others. See Quested, 440 S.W.3d at 285; Little, 259 S.W.3d at 238.

      B.     Emergency

      We begin by analyzing if a fact issue exists regarding whether Hewitt was
responding to an emergency call at the time of the accident because that
determination is dispositive of the City’s second issue. In its brief, the City
contends that it met its initial summary judgment burden to establish that at the
time of the accident Hewitt was responding to an emergency call because its
“motion presented evidence that Officer Hewitt was driving an HPD vehicle while
responding to a priority two call for service for suicide . . . which is considered an
emergency call.”

      The TTCA does not define the terms “emergency call” or “emergency
situation,” but Texas courts have interpreted the term “emergency” broadly. City
of Houston v. Frazier, No. 01-21-00318-CV, 2022 WL 1216181, at *9 (Tex.
App.—Houston [1st Dist.] Apr. 26, 2022, no pet. h.) (mem. op.); City of Houston
v. Hussein, No. 01-18-00683-CV, 2020 WL 6788079, at *8 (Tex. App.—Houston
[1st Dist.] Nov. 19, 2020, pet. denied) (mem. op.); see also City of Laredo v.
Sanchez, No. 04-20-00402-CV, 2020 WL 7364660, at *5 (Tex. App.—San
Antonio Dec. 16, 2020, pet. denied) (mem. op.). The word “emergency” is defined
as “a sudden, urgent, usually unexpected occurrence or occasion requiring
immediate           action.”                   Emergency,            Dictionary.com,
https://www.dictionary.com/browse/emergency (last visited May 31, 2022);
Emergency, Webster’s Third New Int’l Dictionary (3d ed. 2002).

      The City presented evidence via Hewitt’s affidavit and Sartor’s deposition
testimony excerpts that Hewitt responded to “a priority two call for service” which
is considered an emergency call.         Nonetheless, Hewitt’s affidavit, Sartor’s
                                         19
deposition testimony, and Hewitt’s patrol car dispatch message log reports3 raise
questions regarding whether Hewitt in fact responded to an emergency call.

       Sartor testified that per rules called “general orders”, a code two or priority
two service call has to be dispatched to an officer within five minutes of receipt,
and an officer must respond to that call within five minutes. Sartor specifically
testified that code two calls “can’t be in the queue for more than five minutes” and
the officer has “to be there within five minutes of receiving the call.” However,
Hewitt stated in his affidavit that “a priority two call for service dropped regarding
a suicide in progress” at approximately 8:50 p.m., but dispatch held the call for 10
minutes while Hewitt and his partner had dinner at the police station. Hewitt’s
patrol car message logs show that dispatch held the service call and that Hewitt did
not receive and respond to the call until 9:05 p.m.                Thus, the call was not
dispatched within five minutes as required by general orders.

       Hewitt also stated that “[d]ispatch said that there was a suicide in progress
with a female patient that was irate, destroying property, and had a knife. The
facts that the female patient was destroying property and had a weapon were what I
understood to be the basis for why this call was dispatched as an emergency call.”
Yet, Hewitt’s patrol car message logs show that dispatch stated “there are not
weapons involved” and there was no mention of property destruction, raising a fact
question whether there in fact was an emergency. The message log reports also
indicate that at 9:06 p.m., dispatch provided an update that the caller had stated the
patient needed to be transferred to Ben Taub hospital.

       Despite knowing that the service call had been on hold for over 10 minutes,


       3
        Appellees attached Sartor’s deposition testimony as well as Hewitt’s patrol car dispatch
message log reports as evidence in support of their summary judgment response.


                                              20
Hewitt waited at the red light at the intersection of Ley and North Wayside “for the
left turn signal to turn green” instead of using his emergency lights and siren to
safely and quickly get to the patient’s residence. Further, the message logs show
that Hewitt did not respond to the service call within five minutes as required. In
fact, the message logs show that at 9:12 p.m., Hewitt had not yet arrived at the
patient’s residence — and at 9:14 p.m., the message log reports provide: “STEP IT
UP C1 . . . NEED HFD QUICKLY 6900 N WAYSIDE . . . MALE WAS HIT BY
VEHICLE.” Thus, Hewitt did not respond to the service call within five minutes
as required by general orders.

        Based on this evidence, there is at least a fact issue concerning whether
dispatch and Hewitt considered the service call to be an emergency call. Because
the record shows a material fact issue exists regarding whether Hewitt was
responding to an emergency call at the time of the accident, we conclude the trial
court did not err in (1) finding that the TTCA’s emergency exception does not
preserve the City’s immunity, and (2) denying the City’s summary judgment
motion. Accordingly, we overrule the City’s second issue.4

V.     Response to Dissent

       Regarding the need-risk analysis, our dissenting colleague states that
“[a]ssuming that the City was required to prove the need-risk factors, I would
conclude that the City has met its burden” regarding the good faith element of
official immunity. In that respect, our colleague asserts that “[t]he officer also
considered the traffic conditions, weather, road conditions, lighting, and that his
view was obscured by trees and the A pillar of his vehicle.” However, we see no


       4
          In light of our disposition, we need not address the City’s other arguments presented
within its second issue.


                                              21
evidence in the record to support the assertion that Hewitt considered either the
lighting on the night of the accident or the fact that his view was obstructed by
trees on the road and his patrol car’s A pillar.

      Additionally, contrary to our colleague’s contention that we “insiste[d] that
the officer should have addressed the possibility of having his lights and sirens
activated, for some undetermined amount of time while driving to the dispatched
location,” we did not insist; instead, this is only one aspect of our analysis. We
also determined that Hewitt failed to sufficiently address the required risk factors
of the need-risk balancing test, including weighing the degree, likelihood, or
obviousness of the risks of speeding at night when his vision was impeded by trees
and the layout of his patrol car.

                                        CONCLUSION

      We affirm the trial court’s order denying the City’s motion for summary
judgment.




                                        /s/     Meagan Hassan
                                                Justice


Panel consists of Justices Wise, Spain, and Hassan. (Wise, J., dissenting).




                                           22